
	
		I
		112th CONGRESS
		2d Session
		H. R. 5186
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Markey (for
			 himself, Mr. Frank of Massachusetts,
			 Ms. DeLauro,
			 Ms. Edwards,
			 Mr. Larson of Connecticut,
			 Mr. Moran,
			 Mr. Pascrell, and
			 Mr. Scott of Virginia) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To prevent excessive speculation in energy commodities,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Halt Index Trading of Energy Commodities (HITEC)
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Investment in our commodities markets has
			 grown dramatically in recent years. While the volume of futures contracts
			 traded in the United States was only 630,000,000 in 1998, that volume ballooned
			 to over 3,200,000,000 in 2007.
			(2)According to
			 testimony provided to the Committee on Natural Resources of the House of
			 Representatives, this growth in volume has been accompanied by a huge increase
			 in the percentage of commodity futures contracts owned by speculators. While
			 physical hedgers used to account for 70 percent of futures contracts and
			 speculators accounted for just 30 percent, those numbers have reversed, and
			 speculators now possess 70 percent of all open commodity futures
			 contracts.
			(3)Almost all of this
			 increase in speculation has been caused by a surge in trading of commodity
			 index funds.
			(4)Commodity index
			 trading is investing in funds or other financial products which are indexed to
			 changes in value of various commodities traded on commodity markets in the
			 United States. These funds can be tied to a basket of different commodities or
			 just to a single commodity.
			(5)Investment in
			 funds tied to these indexes has grown enormously in the last 2 decades.
			 According to the Commodity Futures Trading Commission, a partial tally of net
			 long positions in United States markets in these indexes reached to over
			 $160,000,000,000 in February 2012, and net long positions in West Texas
			 Intermediate Crude Oil reached to over $39,000,000,000. Many of the investors
			 in these funds are institutional clients, such as pension funds and
			 universities.
			(6)The vast majority
			 of investors in commodity index funds do not use the commodities involved.
			 These investors are only interested in profiting from a rise in value of the
			 commodities and must sell their interests in the commodities before the futures
			 contracts they own close. This practice, known as rolling, causes hundreds of
			 billions of dollars of additional trading to flow through our commodities
			 markets each month, artificially increasing the volatility of our markets and
			 driving up prices for many of our commodities, including crude oil.
			(7)Because our
			 commodities markets are tied to the actual retail prices of our commodities,
			 the artificial and excessive levels of speculation have significantly increased
			 the retail prices our citizens pay for their commodities. In the case of oil,
			 excessive speculation may have added nearly $1.00 to the per gallon price of
			 gasoline.
			(8)As sharp increases
			 in energy costs reduce economic growth, these commodity index funds are
			 creating a weight on the overall economy, threatening to delay our Nation’s
			 full recovery from the 2008 financial crisis and recession.
			(9)Thus, commodity
			 index funds hurt economic growth and consumer’s wallets.
			(10)In the Dodd-Frank Wall Street Reform Act,
			 Congress ordered the Commodity Futures Trading Commission to limit the number
			 of positions that a person or a class of persons may hold in the commodities
			 markets. Congress has taken initial steps to set boundaries on commodity
			 trading, but more must be done to address the role of commodity index funds in
			 the energy commodity markets.
			(11)Because oil
			 prices have been at elevated levels for much of the last year, Congress
			 believes the situation is an emergency and warrants immediate action to ban
			 commodity index trading in energy commodities.
			3.Prevention of
			 excessive speculation in energy commoditiesSection 4c of the Commodity Exchange Act (7
			 U.S.C. 6c) is amended by adding at the end the following:
			
				(h)(1)(A)It shall be unlawful for a commodity index
				fund to engage in a transaction involving an energy commodity if any person
				investing in the fund is an excluded investor.
						(B)It shall be unlawful for an energy
				commodity index fund to accept an investment from a person who is an excluded
				investor.
						(C)Beginning 2 years after the date of the
				enactment of this subsection, it shall be unlawful for a commodity index fund
				to hold an investment in an energy commodity if any person investing in the
				fund is an excluded investor.
						(2)In this subsection:
						(A)The term commodity index fund
				means a fund that consists principally of swaps involving, or contracts of sale
				for future delivery of, more than 1 commodity, the value or level of which is
				based, in whole or in part, on the value or level of more than 1 commodity, and
				that transfers, as between the parties to the transaction, in whole or in part,
				the financial risk associated with a future change in any such value or
				level.
						(B)The term energy commodity index
				fund means a commodity index fund that consists principally of swaps
				involving, or contracts of sale for future delivery of, more than 1 energy
				commodity.
						(C)The term energy commodity
				means crude oil, natural gas, or any other product (other than an agricultural
				commodity) that is produced or refined, in whole or in part, from crude oil or
				natural gas and that may be used as fuel for a power source of any kind, but
				does not include electricity.
						(D)The term excluded
				investor means a person with respect to whom there is no position in at
				least 1 energy commodity which, if held by the person, would be considered a
				bona fide hedging position (within the meaning of section 4a(c)(1)).
						(E)The term swap shall have
				the meaning the term would have if the provisions of title VII of the
				Dodd-Frank Wall Street Reform and Consumer Protection Act defining, and
				authorizing further definition of, the term were in
				effect.
						.
		
